An opinion will not be filed when it can serve no useful purpose.
We have examined with much care the record in this case, and the points presented and argued by counsel have been fully *Page 174 
considered. As the principles involved have been often decided by this Court, and no useful purpose can be served by an opinion applying them to the particular facts of this case, it is sufficient to say that we think there was no error in the ruling of the court below, and that the judgment should be
Affirmed.
(250)